Citation Nr: 1720993	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability manifested by numbness of the upper extremities, to include as due to service connected foot disabilities.

2. Entitlement to service connection for a disability manifested by numbness of the lower extremities, to include as due to service connected foot disabilities.

3. Entitlement to a rating in excess of 20 percent for multiple calluses of the right foot, status post debridement.

4. Entitlement to a rating in excess of 20 percent for a plantar wart and multiple calluses of the left foot, status post debridement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for disability manifested by numbness of the upper and lower extremities, to include as due to service connected foot disabilities, and entitlement to increased ratings for multiple calluses of the right and left foot. In June 2016, the Board remanded the issue for further development, specifically, to afford the Veteran a VA examination to determine current severity and etiology of his disabilities. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board. A copy of that transcript is of record. In April 2016, the Board sent the Veteran correspondence informing him of such, and the Veteran advised that he declined to have another hearing. Thus the Board will proceed with adjudication of this appeal. Additionally, in May 2015 the Veteran moved the Board to correct the March 2015 hearing transcript. The Veteran's motion was partially granted within the meaning of 38 C.F.R. § 20.716. The Board notes that all statements of record, including those not adopted in the March 2015 hearing transcript, are considered in rendering this decision.

  
FINDINGS OF FACT

1. The Veteran does not have a disability of the lower extremities or related disability to account for his symptoms of pain and numbness at any time during the appeal.

2. The Veteran does not have a disability of the upper extremities or related disability to account for his symptoms of pain and numbness at any time during the appeal.

3. The Veteran's service connected calluses of the right foot are manifested by complaints of pain amounting to no worse than a "moderately severe" impairment.

4. The Veteran's service connected plantar wart and calluses of the left foot are manifested by complaints of pain and recurrent shaving, amounting to no worse than a "moderately severe" impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by numbness of the upper extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for a disability manifested by numbness of the lower extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for a disability rating in excess of 20 percent for service connected calluses of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7819 (2016).

4. The criteria for a disability rating in excess of 20 percent for service connected plantar wart and calluses of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated June 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran contends that he is entitled to service connection for disability manifested by numbness of the upper and lower extremities as secondary to his service connected foot disabilities. He is currently service connected for multiple calluses of the right foot and plantar wart and calluses of the left foot. 

A VA examination dated June 2011 reflects the Veteran reporting numbness and tingling in his upper extremities. He reported this first began five months prior to the examination. The Veteran reported tingling and numbness when he lies down in a side-laying position, and he reported the symptoms resolving as he sat up and shook his extremities. The examiner did not diagnose any neurological disorder and opined that the Veteran's reported circulation problems of the upper extremities were not caused by or the result of the service connected right foot calluses as circulation is a vascular problem. 

A July 2016 VA examination found the Veteran reporting numbness and poor circulation to the upper and lower extremities. He rated his pain score at 10 out of 10 daily. The examiner noted that the Veteran reported a previous diagnosis of mild upper extremity neuropathy and mild nerve damage in 2011. The examination recorded the Veteran had moderate right and left lower extremity constant pain, moderate right and left lower extremity intermittent pain, mild numbness or the right and left upper extremity, and moderate numbness of the right and left lower extremity. Further, muscle strength testing reflected only active movement against gravity, reflex examinations reflected hypoactive reflexes, and muscle sensory examinations reflected decreased thigh and lower knee results with the examiner noting that there was visible shaking of the bilateral forearms and hands. Every nerve tested in the upper and lower extremity and radicular group reflected a mild incomplete paralysis. The examiner noted that the "Veteran had an odor of alcohol (ETOH) on day of exam[;] therefore, an element of distrust in the neurological exam exists." The examination also recorded normal findings for venous and arterial circulation and found the Veteran was negative for Raynauds syndrome. The examiner opined that the Veteran's report of pain and numbness was subjective only and of no clinical significance. Further, the examiner found no objective evidence of record of a circulatory condition and determined that no diagnosis was warranted for any disability manifested by numbness of the upper or lower extremities. 

VA treatment records dated March 2010 reflect the Veteran denying any numbness or tingling in his lower extremities. Treatment records dated June 2013 and July 2013 reflect the Veteran reporting tingling and burning in his feet which he asserts is temporarily relieved by injection. January 2016 treatment records note the Veteran's assertions that his hands and feet were tingling as a result of a nerve conduction test completed in June 2011.   

At his Board hearing, the Veteran testified that his upper and lower extremity numbness and tingling began around 2011. He detailed his use of pressure stockings and ankle braces. When asked how he alleviates the symptoms of tingling, the Veteran asserted he could "shake it off" and the symptoms would go away. The Veteran further asserted that his lower extremities often fall asleep and opined the tingling was as a result of tarsal tunnel.    

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for disability manifested by numbness of the upper and lower extremities. With regard to these claims, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of any disability manifested by numbness of the upper or lower extremities. In that connection, the Board notes that at VA examinations in June 2011 and July 2016, both examiners specifically concluded that the Veteran did not suffer from any disability manifested by numbness of the upper or lower extremities. Although the Veteran has stated on multiple occasions that he believes he currently experiences a disability manifested by numbness of the upper and lower extremities related to his service-connected foot disabilities, the preponderance of the evidence of record does not support such a diagnosis. 

In reaching this conclusion, the Board has considered the Veteran's complaints of tingling, numbness, and extremities falling asleep, which are the types of symptoms that are readily amenable to lay diagnosis as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, the Board finds his account is not credible. The Veteran is unable to specify a time period when the claimed symptoms began, and is only vaguely able to assert that the symptoms began in 2011. Medical evidence of his condition is only available through treatment records which contain notes of his subjective reports. Findings of neurologic and radicular abnormalities during the June 2016 VA examination were distrusted by the examiner, who noted the Veteran smelled of alcohol during the examination. Moreover, the Board finds that the Veteran's lay reports of symptoms are outweighed by the July 2016 VA medical examiner's opinion that his symptoms are subjective and without a clinical basis for a diagnosis. This medical opinion was based on a review of the claims folder, and included consideration of the Veteran's reported medical history.  

The Board further finds that the Veteran is not competent to opine as to diagnosis. In that connection, the Veteran asserts that his claimed disabilities are secondarily caused by his service connected right and left foot plantar wart and calluses. There is no indication that he is competent to assign a current diagnosis to his reported symptoms. He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to circulation disorders or disability manifested by numbness. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board further finds that the Veteran's lay assertions of current disability are outweighed by the July 2016 VA examiner's opinion that no pathology exists to assign a diagnosis for the Veteran's reported diagnosis of a disability manifested by numbness of the upper or lower extremities. This medical opinion was based on a review of the claims file and gave adequate and complete rationale for its conclusion. Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

The Veteran has not submitted any medical or scientific evidence that shows a clinical diagnosis of any disability manifested by numbness of the upper or lower extremities, nor is there any evidence of record to establish a positive association between his claimed disorders and his service. Based on the foregoing, the Board finds that a current diagnosis of his claimed disability manifested by numbness of the upper and lower extremities has not been shown. As such, the Board finds that service connection on a direct basis is not warranted for a disability manifested by numbness of the upper or lower extremities. The Veteran's alternative assertion, entitlement to service connection on a secondary basis, is also not warranted due to a lack of current disability. See Degmetich, 104 F.3d at 1332.

In conclusion, the Board finds that service connection for a disability manifested by numbness of the upper and lower extremities, to include as due to service connected foot disabilities, is not warranted. When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against these claims.

B. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014). Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016). The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Here, the Veteran was assigned a 20 percent rating for plantar warts and calluses of the left foot and a 20 percent rating for calluses of the right foot, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7819-5284, effective May 10, 2004. The Veteran filed a claim for increase in March 2011. The Veteran asserts that he is entitled to a rating in excess of 20 percent for both feet disabilities.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016). Diagnostic Code 7819, for benign skin neoplasms, is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 7819 (2016). Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury. A moderately severe foot injury warrants a 20 percent rating. A severe foot injury warrants a 30 percent rating. A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the Rating Schedule or in the regulations. Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

A June 2011 VA examination reflects the Veteran's reports of intermittent stiffness and swelling of both feet as well as lack of endurance and fatigability of both feet. He also reported flare-ups and daily pain of his calluses and plantar wart with relief only after debridement. The examiner found no evidence of painful motion, edema, instability, or weakness of the affected area, though he did find tenderness of each callus. The Veteran reported relief after debridement with reoccurrence of pain afterwards in about a week. Treatment included shoe inserts and medication.

At a July 2016 VA examination the Veteran reported throbbing pain of 10 out of 10 related to his right and left foot calluses. He further reported trimming of his calluses and left toe wart every four weeks with no new calluses reported. He also reported constant use of topical medication to control the calluses. The examiner noted the great left toe area, plantar surface, had an induration with central depression of 0.5 cm in diameter without drainage or surrounding erythema or edema. 

VA treatment records dated January 2011 to June 2016 are consistent with reports of left and right foot callus pain and tenderness with continual debridement for relief. The records additionally note that the Veteran's calluses as being deep within both his left and right foot.  

At his Travel Board hearing, the Veteran testified that his plantar wart and calluses were worsening. He complained of pain all the time including during work and while driving. He asserted that he is able to work eight hours a day through his pain.

As noted above, the Board must assess the competence and credibility of the Veteran, and in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. Washington, 19 Vet. App. 362 (2005); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board notes that pain symptomatic of plantar wart and calluses is the type of symptom that is readily amenable to lay diagnosis as it is subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several treatment records note the Veteran's reports and detail his pain and the frequency of his symptoms. Nothing in the record contradicts his statements, and his statements are generally consistent with his medical records. The Board finds the Veteran's statements are credible and probative.

The lay and medical evidence is generally consistent regarding the Veteran's right and left foot plantar wart and calluses. He has had frequent callus pain which is regularly treated by debridement and topical cream, as evidenced by medical evidence of record. Though he reports daily pain from the calluses, he is still able to ambulate with normal gait, drive, and work. Medical records reflect that the calluses are deep in both feet and tender, yet there is no evidence of painful motion, edema, instability, or weakness of the affected area. These types and frequency of symptoms are more characterized as "moderately severe" and warrant the assigned 20 percent rating. 38 C.F.R. § 4.71a, DC 5284. 

Here, the evidence does not reflect the criteria needed to warrant a 30 percent "severe" rating. The record reflects that the Veteran is still able to ambulate on both the right and left foot and there is no severe limit to his ability to stand or walk, though the Veteran reported his walking and standing is done with pain and some limitation. Further, the July 2016 VA examiner specifically found the right and left foot disabilities did not have any impact on employment. Reported pain was also contemplated as part of his moderately severe symptoms and is not used as a basis to characterize his symptoms as "severe." As the Veteran has not exhibited any symptoms which more closely characterize his right and left foot disabilities as severe, the rating criteria to warrant a 30 percent rating under Diagnostic Code 5284 are not met, and his claim for a higher rating must be denied.

The Board further finds that staged ratings are not warranted, as the Veteran's right and left foot calluses and plantar wart symptomatology has remained relatively stable throughout the appeal, even when resolving reasonable doubt in his favor as discussed above. Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal. See Fenderson v, 12 Vet. App. at 126-27.

In sum, the preponderance of the evidence is against a higher rating for the Veteran's right and left foot calluses and plantar wart for the entirety of the period on appeal. Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

As a final matter, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a disability manifested by numbness of the upper extremities, to include as due to service connected foot disabilities, is denied.

Entitlement to service connection for a disability manifested by numbness of the lower extremities, to include as due to service connected foot disabilities, is denied.

Entitlement to a rating in excess of 20 percent for multiple calluses of the right foot, status post debridement, is denied.

Entitlement to a rating in excess of 20 percent for a plantar wart and multiple calluses of the left foot, status post debridement, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


